Name: 2003/244/EC: Commission Decision of 4 April 2003 providing for the temporary marketing of certain seed of the species Triticum aestivum, not satisfying the requirements of Council Directive 66/402/EEC (Text with EEA relevance) (notified under document number C(2003) 1107)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  marketing
 Date Published: 2003-04-05

 Avis juridique important|32003D02442003/244/EC: Commission Decision of 4 April 2003 providing for the temporary marketing of certain seed of the species Triticum aestivum, not satisfying the requirements of Council Directive 66/402/EEC (Text with EEA relevance) (notified under document number C(2003) 1107) Official Journal L 089 , 05/04/2003 P. 0039 - 0040Commission Decisionof 4 April 2003providing for the temporary marketing of certain seed of the species Triticum aestivum, not satisfying the requirements of Council Directive 66/402/EEC(notified under document number C(2003) 1107)(Text with EEA relevance)(2003/244/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed(1), as last amended by Directive 2001/64/EC(2), and in particular Article 17 thereof,Whereas:(1) In Ireland and Belgium the quantity of available seed of spring varieties of wheat (Triticum aestivum) suitable to the national climatic conditions and which satisfies the germination capacity requirements or those related to field inspections respectively, of Directive 66/402/EEC is insufficient and is therefore not adequate to meet the needs of those Member States.(2) It is not possible to meet the demand for seed of that species satisfactorily with seed from other Member States or from third countries, which satisfies all the requirements laid down in Directive 66/402/EEC.(3) Accordingly, Ireland and Belgium should be authorised to permit the marketing of seed of that species subject to less stringent requirements for a period expiring on 30 April 2003.(4) In addition, other Member States which are in a position to supply Ireland and Belgium with seed of that species, should be authorised to permit the marketing of such seed.(5) It is appropriate that Ireland and Belgium act as coordinators in order to ensure that the total amount of seed authorised pursuant to this Decision does not exceed the maximum quantity covered by this Decision.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 11. The marketing in the Community of seed of spring wheat which does not satisfy the minimum germination capacity requirements laid down in Directive 66/402/EEC shall be permitted, for a period expiring on 30 April 2003, in accordance with the terms set out in the Annex to this Decision and subject to the following conditions:(a) the germination capacity is at least 80 % of pure seed;(b) the official label states the germination ascertained in the official examination carried out pursuant to Article 2(1)(F)(d) and 2(1)(G)(d) of Directive 66/402/EEC.2. The marketing in the Community of the seed referred to in paragraph 1 shall be permitted only where the seed was first placed on the market in accordance with Article 3 of this Decision.Article 21. The marketing of seed of spring wheat which does not satisfy the requirements in respect of field inspections laid down in Directive 66/402/EEC shall be permitted, for a period expiring on 30 April 2003, in accordance with the terms set out in the Annex to this Decision and subject to the following conditions:(a) the crop was not subject either to official field inspections or to field inspections under official supervision;(b) the official label states that:(i) the seed satisfies the conditions laid down in Annex I to Directive 66/402/EEC;(ii) the seed has not been found by official examination or examination under official supervision to satisfy the conditions under point (i) above.2. The marketing in the Community of the seed referred to in paragraph 1 shall be permitted only where the seed was first placed on the market in accordance with Article 3 of this Decision.Article 3Any seed supplier wishing to place on the market the seeds referred to in Articles 1 and 2 shall apply to the Member State in which he/she is established.The Member State concerned shall authorise the supplier to place that seed on the market, unless:(a) there is sufficient evidence to doubt as to whether the supplier is able to place on the market the amount of seed for which he/she has applied for authorisation; or(b) the total quantity authorised to be marketed pursuant to the derogation concerned would exceed the maximum quantity specified in the Annex.Article 4The Member States shall assist each other administratively in the application of this Decision.Ireland shall act as coordinating Member State in respect of Article 1 and Belgium in respect of Article 2 in order to ensure that the total amount authorised does not exceed the maximum quantity specified in the Annex.Any Member State receiving an application under Article 3 shall immediately notify the coordinating Member State of the amount covered by the application. The coordinating Member State shall immediately inform the notifying Member State as to whether authorisation would result in the maximum quantity being exceeded.Article 5Member States shall immediately notify the Commission and the other Member States of the quantities in respect of which they have granted marketing authorisation pursuant to this Decision.Article 6This Decision is addressed to the Member States.Done at Brussels, 4 April 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ 125, 11.7.1966, p. 2298/66.(2) OJ L 234, 1.9.2001, p. 60.ANNEX>TABLE>